Case: 15-50295      Document: 00513325051         Page: 1    Date Filed: 12/30/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals

                                    No. 15-50295
                                                                                   Fifth Circuit

                                                                                 FILED
                                  Summary Calendar                       December 30, 2015
                                                                            Lyle W. Cayce
UNITED STATES OF AMERICA,                                                        Clerk


                                                 Plaintiff-Appellee

v.

JUAN MANUAL DENIZ-RAMIREZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 2:14-CR-669


Before JOLLY, BENAVIDES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Juan Manual Deniz-Ramirez appeals the 42-month above-guidelines
sentence imposed by the district court following his guilty plea conviction for
illegal reentry. Deniz-Ramirez challenges the substantive reasonableness of
his sentence, arguing that it is greater than necessary to accomplish the
sentencing goals of 18 U.S.C. § 3553(a). In support of this challenge, Deniz-
Ramirez contends that the district court improperly used his prior 32-month


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-50295    Document: 00513325051      Page: 2   Date Filed: 12/30/2015


                                 No. 15-50295

sentence for illegal reentry as “the benchmark and starting point” for its
sentencing decision rather than the guidelines range. He further asserts that
his sentence does not adequately reflect his history and characteristics,
overstates the seriousness of his offense, fails to provide just punishment, and
undermines respect for the law. Deniz-Ramirez also contends that the district
court’s sentencing decision is greater than necessary to provide adequate
deterrence, protect the public, and provide educational or vocational training,
medical care, or other correctional treatment.
      We review the substantive reasonableness of a sentence for abuse of
discretion. Gall v. United States, 552 U.S. 38, 51 (2007). A non-guidelines
sentence will be found substantively unreasonable when it “(1) does not
account for a factor that should have received significant weight, (2) gives
significant weight to an irrelevant or improper factor, or (3) represents a clear
error of judgment in balancing the sentencing factors.” United States v. Smith,
440 F.3d 704, 708 (5th Cir. 2006).
      Contrary to Deniz-Ramirez’s assertion, the district court did not
improperly use his prior 32-month sentence for illegal reentry as “the
benchmark and starting point” for its sentencing decision. Rather, the record
establishes that the district court’s sentencing decision was based on the
factual information in the presentence report, the guidelines range, the
relevant policy statements, the arguments made by the parties during
sentencing, and the § 3553(a) sentencing factors. Relying on this information,
the district court concluded that an above-guidelines sentence was necessary
to reflect Deniz-Ramirez’s history and characteristics, the need to deter future
criminal conduct, to impose a just sentence, and promote respect for the law.
In support, the district court cited Deniz-Ramirez’s “large number of
uncounted criminal convictions” and stated that his prior 32-month sentence



                                       2
    Case: 15-50295    Document: 00513325051      Page: 3      Date Filed: 12/30/2015


                                 No. 15-50295

for illegal reentry “did not get his attention,” emphasizing the short period
between when Deniz-Ramirez was removed from the United States and when
he returned. Nothing suggests that the district court did not account for a
factor that should have received significant weight, gave significant weight to
an irrelevant or improper factor, or made a clear error of judgment in balancing
the sentencing factors. See Smith, 440 F.3d at 708. In essence, Deniz-Ramirez
is requesting that this court reweigh the § 3553(a) factors, which is not within
the scope of this court’s review. See Gall, 552 U.S. at 51.
      The judgment of the district court is AFFIRMED.




                                       3